Opinion issued May 12, 2011
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00209-CV
 





















 

IN RE SHARI HARRIS, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, Shari Harris, seeks mandamus relief from the trial court’s December
13, 2010 order granting a new trial.
We DENY  the petition for writ
of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Bland and Brown.    




1           The
underlying case is Donald Leach v. Shari Harris, No. 47410 in the 23rd
District Court of Brazoria County, Texas, the Hon. Ben Hardin, presiding.